Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35
U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	The present application is a reissue of U.S. Patent No. 10,126,671 (hereinafter, the ‘671 patent) which issued from Application Serial No. 15/377,680 (hereinafter the ‘680 application).  The ‘680 application is also a continuation of application No. 12/759,069, filed on Apr. 13, 2010, now Pat. No. 9,581,926.
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-11, 13-15, 18-26, 29-31, 33-41 and 44-46 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ou et al. (US 2010/0310983). 
Regarding claims 1-2, 9-11, 13, 21-22, 33-35 and 37, Ou discloses a toner comprising emulsion aggregation toner particles having a core and a shell.  Ou describes that the emulsion aggregation toner particles are obtained by the following process steps (page 10, Example 1):
(1) mixing a linear amorphous polyester resin A emulsion, a linear amorphous polyester resin B emulsion, a crystalline polyester resin emulsion, a cyan pigment dispersion, a paraffin wax dispersion, aluminum sulfate as the flocculent, and dipropylene glycol; 
(2) aggregating the mixture of step (1) to form aggregates having a particle size of about 5 µm;
(3) adding an additional amount of the emulsions of linear amorphous polyesters A and B to the aggregates formed in step (2) to form a shell layer on the aggregates ([0061]); and
(4) coalescing by heating the resultant coated aggregates of step (3) to form toner particles ([0066]-[0067]).
Accordingly, Ou discloses that the toner comprises emulsion aggregation toner particles comprising a combination of the first amorphous polyester resin A and the second amorphous polyester resin B, a crystalline polyester resin and a colorant (cyan pigment).  
Ou also discloses that the crystalline polyester resin has a melting temperature of from about 50°C to about 90°C ([0016]); the colorant is present in an amount of 0.1 to about 35% ([0038]); the toner particles have a volume average particle diameter of about 3 to about 25 µm or about 5 to about 12 µm ([0072] and Example 1); and the toner has a toner charge per mass ratio (Q/M) of from about -3 μC/g to about -60 μC/g ([0076]).
In Example 1, Ou describes that each of the combination of amorphous polyester resins A and B is present in an amount of about 8.221kg, or 32.14% (see Example 1), which is within the amount of "about 30% to about 45% by weight of the toner particles" recited in claims 1, 21 and 33.  The cyan pigment is present at about 3.79kg or 14.82% by weight.  The data obtained from Example 1 is listed/calculated in the Table below.

Amount (kg)
% by wt.*
Amorphous Polyester Resin A 
8.221
32.14
Amorphous Polyester Resin A 
8.221
32.14
Crystalline Polyester Resin
2.4
9.38
Colorant/Pigment
3.79
14.82
Wax
2.95
11.53
Total
25.582
100

*wt.% was calculated based on the amount of each component/total weight.
Ou further discloses that the toner comprises the same combined amorphous polyester resins A and B as claimed.  Specifically, Ou discloses that each of the linear amorphous polyester resins A and B is a poly(propoxylated bisphenol A co-fumarate) resin represented by the following formula (I) (page 10, Example 1): 

    PNG
    media_image1.png
    366
    1316
    media_image1.png
    Greyscale

In the above formula (I), m is from about 5 to about 1000, more specifically, m for the linear amorphous polyester resin A is about 50, and m for the linear amorphous polyester resin B is about 140.  Ou describes that “[e]xamples of such resins and processes for their production include those disclosed in U.S. Pat. No. 6,063,827 [hereinafter “Sacripante”], the disclosure of which is hereby incorporated by reference in its entirety” ([0088]).  Accordingly, the following teachings of Sacripante will be treated as a part of the description of Ou. 
Sacripante describes a process of forming the poly(propoxylated bisphenol A co-fumarate resin, wherein the resin has a weight average molecular weight of 13,400 or 15,000 and a number average molecular weight of 3,700 or 4,000 (see, e.g., col. 29, Example III, col. 32, Example V in Sacripante).   
Accordingly, Ou discloses that each of the combined linear amorphous polyester resins A and B is a poly(propoxylated bisphenol A co-fumarate) resin represented by formula (I) and each of the resin A and resin B has a number average molecular weight (Mn) of 3,700 or 4,000, which is within the range of from about 1,000 to about 10,000 as recited in claim 1.  Additionally, Ou discloses that the amorphous polyester resins have a glass transition temperatures (Tg) of from about 40°C to about 100°C or 50°C to about 70°C ([0022]).  
With respect to the melt viscosity, since Ou discloses the toner comprises the same combined amorphous polyester resins A and B as claimed, and absent any evidence to the contrary, the amorphous polyester resins would also inherently have the same melt viscosity within the broad range from about 10 to about 1,000,000 Pa*S at about 130°C as claimed.  
Alternatively, Ou also discloses that “the resins utilized in the toner may have a melt viscosity of from about 10 to about 1,000,000 Pa*S at about 130°C” and “[o]ne, two, or more toner resins may be used, in embodiments where two or more toner resins are used, the toner resins may be in any suitable ratio (e.g., weight ratio)” ([0028]-[0029]).  The resin utilized in the toner can be an amorphous polyester resin ([0011] and Example 1).  
Accordingly, while Ou does not specifically state that the combination of two or more amorphous polyester resins has a melt viscosity as claimed, Ou teaches that one, two or more amorphous polyester resins can be used in the toner and the resins utilized in the toner “may have a melt viscosity of from about 10 to about 1,000,000 Pa*S at about 130°C.”  It would have been obvious to one of ordinary skill in the art to select two or more amorphous polyester resins suitable for the toner as suggested by Ou (see [0010]-[0031]) to achieve the desired melt viscosity within the broad range of from about 10 to about 1,000,000 Pa*S at about 130°C.    
Regarding claims 3-5, 24, 36 and 38, Ou discloses that the crystalline polyester resin is present in an amount of about 2.4kg or 9.38% and the colorant is a cyan pigment present at about 3.79kg or 14.82% (see the Table above). The crystalline polyester resin is represented by the following formula (II) (Example 1).

    PNG
    media_image2.png
    140
    352
    media_image2.png
    Greyscale

Regarding claim 6, Ou discloses that the emulsion aggregation toner particles have a number average geometric size distribution GSDn of 1.28 and a volume average geometric size distribution GSDv of 1.20 (Example 1 and Table 1), which are within the volume average geometric deviation GSDn/GSDv range of "about 1.05 to about 1.55" recited in claim 6.  
Regarding claim 7, Ou does not specify that the toner particles have a Tg of "about 40°C to about 65°C" as claimed.  However, since Ou teaches toner particles comprising the same composition as claimed including a combination of the same amorphous polyester resins, which possess glass transition temperatures (Tg) of from about 40°C to about 100°C or from about 50°C to about 70°C ([0022]), the toner particles would also inherently have a Tg within the range recited in claim 7.  See MPEP 2112 (V).
 Regarding claims 8, 23 and 39, Ou discloses that various known suitable colorants, such as dyes, pigments, mixtures of dyes, mixtures of pigments, mixtures of dyes and pigments, and the like, may be included in the toner ([0038]).
Regarding claims 14-15, 25-26 and 40-41, as stated above, Sacripante, as part of the disclosure incorporated into Ou, describes a process of forming the poly(propoxylated bisphenol A co-fumarate) resin, wherein the resin has a weight average molecular weight of 13,400, a number average molecular weight of 3,700 (see, e.g., col. 29, Example III, col. 32, Example V).  Thus, the molecular weight distribution (Mw/Mn) is calculated as 3.6 (13,400/3,700=3.6).
Regarding claims 18-19, 29-30 and 44-45, Sacripante, as part of the disclosure incorporated into Ou, describes the acid number of the resin is 12.3 milligrams of KOH per gram of sample (see, e.g., col. 29, Example III).  
Regarding claims 20, 31 and 46, Ou discloses that the toner particles comprise a wax at about 2.95kg or 11.53% by weight (see the Table above), which is within the claimed range of about 5% to about 20% by weight of the toner particles.

Claim Rejections - 35 USC § 103
2.	Claims 16-17, 27-28 and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ou as applied to claims 1-11 13-15, 18-26, 29-31, 33-41 and 44-46 above, and further in view of Iftime et al. (US 2011/0143274).
Ou is relied upon for the reasons stated above in Rejection No. 1.  
Ou discloses a combination of two amorphous polyester resins can be used for forming the toner particles (Example 1).  Ou also discloses that each of the linear amorphous polyester resins A and B is a poly(propoxylated bisphenol A co-fumarate) resin represented by the following formula (I) (Example 1): 

    PNG
    media_image1.png
    366
    1316
    media_image1.png
    Greyscale

In the above formula (I), m is from about 5 to about 1000, more specifically, m for the linear amorphous polyester resin A is about 50, and m for the linear amorphous polyester resin B is about 140.  
However, Ou does not require that one of its amorphous polyester resins has a higher weight average molecular weight as recited in claims 16-17, 27-28 and 42-43.   
Iftime teaches a similar toner composition comprising emulsion aggregation toner particles having a core and a shell ([0058]).  The emulsion aggregation toner particles comprise a combination of a first amorphous polyester resin and a second amorphous polyester resin, a crystalline polyester resin and a colorant (page 11, claim 1, [0032]).  
Iftime also teaches that the amorphous polyester resin can be a poly(propoxylated bisphenol A co-fumarate) resin represented by the following formula (I), wherein m is from about 5 to about 1000 ([0025]): 

    PNG
    media_image1.png
    366
    1316
    media_image1.png
    Greyscale

Iftime further teaches that, “[w]here 2 amorphous polyester resins are utilized, one of the amorphous polyester resins may be of high molecular weight, with the second amorphous polyester resin being of low molecular weight.” The low molecular weight amorphous polyester resin has a weight average molecular weight (Mw) of 50,000 or less, for example, from about 2,000 to about 50,000.  The high molecular weight amorphous polyester resin has a weight average molecular weight (Mw) of greater than 55,000, for example, from about 55,000 to about 150,000 ([0032]-[0033]). The high molecular weight amorphous polyester resin can possess various melting points, which is suitable for low melt toners ([0032] and [0065]).  
Accordingly, it would have been obvious to one of ordinary skill in the art to use a high molecular weight amorphous polyester resin as one of the amorphous polyester resins present in the toner composition of Ou, in order to provide the toner with relatively low melting point characteristics, which allows for more energy efficiency and faster printing (Iftime, [0002]). 

Response to Arguments
Applicant’s amendment of claim 1 has overcome the rejection under 35 USC 251 for recapture of broadened claimed subject matter.  However, Applicant's arguments with respect to prior art rejections based on Ou and Ou in view of Iftime have been fully considered but they are not persuasive for the following reasons. 
Applicant argues that the cited references do not disclose “the combination of amorphous polyester resins having a melt viscosity of from about 10 to about 1,000,000 Pa*S at about 130°C” (Remarks, pages 11-13).  Applicant states that (Remarks, pages 11-12): 
While Ou may disclose that “the resins utilized in the toner may have a melt viscosity of from about 10 to about 1,000,00 Pa*S at about 130 °C;” Ou fails to disclose the melt viscosity of a combination of amorphous polyester resins within a toner composition. One of ordinary skill in the art will recognize that the respective melt viscosity values of individual components does not directly translate to the melt viscosity of a combination of those components. For example, as the components are combined, their interaction with each other can render alternate properties for the resulting composition. Additionally, Ou fails to delineate which type of resins utilized in the toner have the respective melt viscosity range.  Ou describes a variety of resins other than amorphous polyesters that can be included in Ou’s toner compositions and attributed to the respective melt viscosity range, including: crystalline polyesters, styrenes, acrylates, methacrylates, butadienes, isoprenes, acrylic acids, methacrylic acids, acrylonitriles, and combinations thereof. See par. [0027]. Of further note, the only combination of resins taught in Ou is a mixture of crystalline and amorphous resins (see par. [0011]), not a combination of amorphous polyester resins as claimed. Thus, Ou is silent regarding “a combination of amorphous polyester resins” and the melt viscosity of “the combination of amorphous polyester resins,” as recited in independent claim 1. 

The Examiner disagrees.  As stated above, Ou discloses the toner comprises the same combined amorphous polyester resins A and B as claimed, and the same amorphous polyester resins would also inherently have the same melt viscosity within the broad range from about 10 to about 1,000,000 Pa*S at about 130°C as claimed, absent any evidence to the contrary.  Alternatively, it would have been obvious to one of ordinary skill in the art to select two or more amorphous polyester resins suitable for the toner to achieve the desired melt viscosity since Ou teaches that one, two or more amorphous polyester resins can be used in the toner and the resins utilized in the toner “may have a melt viscosity of from about 10 to about 1,000,000 Pa*S at about 130°C” ([0028]-[0029]).  
The following US references, which have a common assignee with the instant application, provide additional evidence that, when one, two or more amorphous polyester resins comprising the same amorphous polyester, including the poly(propoxylated bisphenol A co-fumarate) represented by the formula (I), are used to form toner particles, the combined amorphous polyester resins can have a melt viscosity of from about 10 to about 1,000,000 Pa*S at about 130°C.   
Zhou et al. (US 20100055592) states that the amorphous polyester resin or combination of amorphous polyester resins, including poly(propoxylated bisphenol A co-fumarate) represented by the formula (I), may be utilized in the toner particles and the combined amorphous resins “may have a melt viscosity of from about 10 to about 1,000,000 Pa*S at about 130°C” ([0024] and [0033]).
Faucher et al. (US 20110196066) states that the amorphous polyester resin or combination of amorphous polyester resins, including the poly(propoxylated bisphenol A co-fumarate) represented by the formula (I), may be utilized in the toner and the combined amorphous resins “may have a melt viscosity of from about 10 to about 1,000,000 Pa*S at about 130°C” ([0040] and [0044]).
Faucher et al. (US 20120156607) states that the combined amorphous polyester resins, including the poly(propoxylated bisphenol A co-fumarate) represented by the formula (I), optionally in combination with a crystalline resin, “may have a melt viscosity of from about 10 to about 1,000,000 Pa*S at about 130°C” ([0022],[0036] and [0048]). 
Further, with respect to the argument that “Ou describes a variety of resins other than amorphous polyesters that can be included in Ou’s toner compositions and attributed to the respective melt viscosity range” (Remarks, page 12), Ou describes, in Example 1, the resins utilized in the toner composition include the amorphous polyester resins A and B as main components and a smaller amount of crystalline polyester resin.  Applicant has not provided any explanation and/or evidence to show how the variety of resins other than amorphous polyesters (specifically, the additional crystalline polyester resin included in the toner composition in Example 1 of Ou) “attributes to the respective melt viscosity range” and causes the melt viscosity to be outside of the broad melt viscosity range of from about 10 to about 1,000,000 Pa*S as claimed.  As noted above, Faucher et al. (US 20120156607) provides evidence that, when one, two or more amorphous polyester resins comprising the same amorphous polyester, including the poly(propoxylated bisphenol A co-fumarate) represented by the formula (I), are used to form toner particles, the combined amorphous polyester resins can have a melt viscosity of from about 10 to about 1,000,000 Pa*S in the presence or absence of the crystalline resin.  Faucher states that the combined amorphous polyester resins, optionally in combination with a crystalline resin, “may have a melt viscosity of from about 10 to about 1,000,000 Pa*S” ([0022] and [0036]).  
Accordingly, for the reasons stated above, Ou teaches or renders obvious a toner comprising a combined amorphous polyester resins A and B, which has a melt viscosity within the broad range from about 10 to about 1,000,000 Pa*S at about 130°C as claimed, absent any evidence to the contrary.  

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,126,671 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/LING X XU/Patent Reexamination Specialist
Art Unit 3991                                                                                                                                                                                                        

Conferees:

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991